Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,840,622 and 10,541,482 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 17-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 17) An electrical connector comprising: a housing having a first sidewall, a second sidewall spaced apart from the first sidewall, and a cavity between the first and second sidewalls; a first set of terminals disposed in the cavity adjacent to the first sidewall; a second set of terminals disposed in the cavity adjacent to the second sidewall and aligned with the first set of terminals in a direction separating the first sidewall from the second sidewall; a resonant damping component disposed in the cavity between the first and second sets of terminals, wherein the resonant damping component comprises: a base; and first ridges projecting from the base toward the first sidewall of the housing; a first member supporting the first set of terminals, the first member comprising: first protuberances facing the resonant damping component; and a first plurality of notches each disposed between adjacent ones of the first protuberances, and wherein the first ridges of the resonant damping component are disposed in the first plurality of notches.

(Claim 28) An electrical connector, comprising: a housing having a first sidewall, a second sidewall spaced apart from the first sidewall, and a cavity between the first and second sidewalls, wherein the cavity extends through the housing from a first end, adjacent a first surface of the housing, to a second end, adjacent a second surface of the housing that is opposite the first surface; a first set of terminals disposed in the cavity adjacent to the first sidewall, the first set of terminals comprising mating contacts at the first end of the cavity and tails exposed at the second end of the cavity; a second set of terminals disposed in the cavity adjacent to the second sidewall, the second set of terminals comprising mating contacts at the first end of the cavity and tails exposed at the second end of the cavity; a resonant damping component disposed in the cavity adjacent the second end; and a first member supporting the first set of terminals and disposed in the cavity, at least a portion of the first member being disposed between the resonant damping component and the first sidewall, 9658509.1 Application No.: 17/085,342 6 Docket No.: A1156.70241US02 Reply to Office Action of September 13, 2021wherein the first member comprises a first plurality of notches aligned with ones of the first set of terminals and disposed between adjacent pairs of the first set of terminals.

(Claim 34) An electrical connector, comprising: 9658509.1 Application No.: 17/085,342 7 Docket No.: A1156.70241US02 Reply to Office Action of September 13, 2021a housing having a first sidewall, a second sidewall spaced apart from the first sidewall, and a cavity between the first and second sidewalls; a first set of terminals disposed in the cavity adjacent to the first sidewall, the first set of terminals comprising: a first plurality of contact tails configured for mounting to a surface of a printed circuit board (PCB); and a first plurality of mating ends spaced from the first plurality of contact tails in a direction perpendicular to the surface; a second set of terminals disposed in the cavity adjacent to the second sidewall, the second set of terminals comprising: a second plurality of contact tails configured for mounting to the surface of the PCB; and a second plurality of mating ends spaced from the second plurality of contact tails in the direction perpendicular to the surface; a resonant damping component disposed in the cavity; and a first member supporting the first set of terminals and disposed in the cavity, at least a portion of the first member being disposed between the resonant damping component and the first sidewall, wherein the first member comprises a first plurality of notches aligned with ones of the first set of terminals and disposed between adjacent pairs of the first set of terminals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        04/29/2022